    Case 3:16-md-02741-VC Document 4455 Filed 07/03/19 Page 1 of 5



                         UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

 IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
 LIABILITY LITGATION
                                                     Case No. 16-md-02741-VC


 This document relates to:                           JOINT REQUEST FOR
 ALL ACTIONS                                         EXTENSION OF TIME OF
                                                     DEADLINES IN PRETRIAL
                                                     ORDER NO. 150:
                                                     SCHEDULING ORDER FOR
                                                     REMAND WAVES 1 AND 2



       Undersigned counsel for Monsanto and counsel for Plaintiffs agree that a 30-day

extension of time is necessary for the Wave I and Wave II timelines, except for Plaintiff

Giglio (3:16-cv-05658) as discussed below.        The parties agree that an extension is

necessary to complete fact and expert discovery given the number of plaintiffs in each

Wave and Plaintiffs also believe that more time is needed between the close of fact

discovery and the deadline for their expert reports in order to incorporate testimony from

the Plaintiffs’ treating physicians. Specifically, for Plaintiffs, the current Wave 1 expert

disclosure deadline of August 20, 2019 presents a particular challenge in scheduling doctor

depositions such that their experts can review and rely on the doctor transcripts in forming

their opinions. Plaintiffs’ counsel believes an additional 30 days will help solve this

scheduling problem while not causing prejudice to Monsanto or the Court.

       Plaintiffs request that Wave I plaintiff Emmanuel Richard Giglio stay under the

current PTO 150 deadlines set for the Wave I plaintiffs. For the reasons set forth in his

previous requests for a preferential trial date, Mr. Giglio does not request an extension of

the Wave 150 deadlines. Additionally, in Mr. Giglio’s case, the case specific discovery is

                                             1
     Case 3:16-md-02741-VC Document 4455 Filed 07/03/19 Page 2 of 5



already substantially complete such that an extension is not necessary. Indeed, Mr. Giglio

has been deposed and the parties have deposed Dr. Kenneth Warm (PCP) and Dr. Charles

Redfern (oncologist). Dr. Caitlin Costello’s (oncologist) deposition is scheduled for July

11, 2019. Monsanto opposes this request because it is inefficient and unnecessary to

exclude certain plaintiffs from the proposed extension given that the proposed extension is

only 30-days. This will only add confusion to the Wave I process and create multiple

deadlines for different plaintiffs in Wave I.

        Further, Monsanto requests that the Court require all plaintiffs to produce medical

records 7 days before any treating physician’s scheduled deposition. Plaintiffs have easier

access to their own medical records and have the ability to obtain those records faster than

Monsanto can through any authorizations provided by plaintiffs. On average, it could take

up to 4-6 weeks to obtain medical records through authorizations. This is not adequate

given the compressed deadlines set forth below. Plaintiffs will comply with the current

orders requiring them to produce records in their possession. Entering a court Order

requiring each Plaintiff to collect their own records prior to a deposition, when sometimes

the Plaintiffs are very sick, is not a fair solution. In reality, Plaintiffs’ lawyers will end up

requesting the medical records in the same manner as available to Monsanto. Both parties

have equal desire for a complete set of medical records and both parties are operating under

the same deadlines. Plaintiffs will continue to work in good faith to accomplish the mutual

goal of a retrieving a complete set of medical records.

        Other than the issues outlined above, the parties agree to the below extensions of

time. Further, the parties agree that Plaintiff Robert Ramirez, Case No. 3:19-cv-02224,




                                                2
     Case 3:16-md-02741-VC Document 4455 Filed 07/03/19 Page 3 of 5



should be removed from Wave I and Plaintiff Goldie Perkins, Case No. 3:16-cv-06025,

should be included in Wave I.



1.     Wave 1 Timeline:

  Event                                                             Date
  Plaintiff Fact Sheets (including all relevant authorizations)     No change from previous order
  due for any plaintiffs who have not yet provided them.
  Each plaintiff will provide any medical records in his/her        No change from previous order
  possession and/or his/her counsel’s possession to defense
  counsel.
  Deficiency letter(s) sent.                                        No change from previous order

  Deadline to cure Plaintiff Fact Sheet deficiencies; the parties   No change from previous order
  may file a consolidated letter brief regarding any disputes
  about whether a deficiency exists.
  Close of fact discovery.                                          August 30, 2019
  Plaintiffs’ expert reports due.                                   September 20, 2019
  The parties should file a letter brief identifying any disputes   August 30, 2019
  over the applicable state law for the wave 1 cases. For cases
  where that is undisputed, the parties should file a stipulation
  identifying the governing state law.
  Monsanto’s expert reports due.                                    October 3, 2019
  Close of expert discovery.                                        November 1, 2019
  Monsanto’s Daubert and summary judgment briefs due.               November 7, 2019
  Plaintiffs’ opposition and cross-motions re: Daubert and          November 21, 2019
  summary judgment due.
  Monsanto’s oppositions and replies re: Daubert and                December 5, 2019
  summary judgment due.
  Plaintiffs’ replies re: Daubert and summary judgment due.         December 19, 2019
  Daubert hearing (if necessary).                                   January 8, 2020


2.     Wave 2 Timeline:

  Event                                                             Date
  Plaintiff Fact Sheets (including all relevant authorizations)     No change from previous order
  due for any plaintiffs who have not yet provided them.
  Each plaintiff will provide any medical records in his/her        No change from previous order
  possession and/or his/her counsel’s possession to defense
  counsel.
  Deficiency letter(s) sent.                                        No change from previous order


                                              3
    Case 3:16-md-02741-VC Document 4455 Filed 07/03/19 Page 4 of 5



  Deadline to cure Plaintiff Fact Sheet deficiencies. The parties   No change from previous order
  may file a consolidated letter brief regarding any disputes
  about whether a deficiency exists.
  Close of fact discovery.                                          February 24, 2020
  Plaintiffs’ expert reports due.                                   March 17, 2020
  The parties should file a letter brief identifying any disputes   March 24, 2020
  over the applicable state law for the wave 2 cases. For cases
  where that is undisputed, the parties should file a stipulation
  identifying the governing state law.
  Monsanto’s expert reports due.                                    April 2, 2020
  Close of expert discovery.                                        May 1 2020
  Monsanto’s Daubert and summary judgment briefs due.               May 18, 2020
  Plaintiffs’ opposition and cross-motions re: Daubert and          June 8, 2020
  summary judgment due.
  Monsanto’s oppositions and replies re: Daubert and summary June 22, 2020
  judgment due.

  Plaintiffs’ replies re: Daubert and summary judgment due.         July 7, 2020
  Daubert hearing (if necessary).                                   July 24, 2020


Dated: July 3, 2019                                  Respectfully Submitted,


                                                     /s/ Brian L. Stekloff
                                                     Brian L. Stekloff
                                                     Wilkinson Walsh + Eskovitz LLP
                                                     2001 M Street, NW
                                                     Washington, DC 20036

                                                     Attorney for Defendant Monsanto
                                                     Company



                                                     /s/ Aimee H. Wagstaff
                                                     Aimee H. Wagstaff
                                                     Andrus Wagstaff
                                                     7171 W. Alaska Drive
                                                     Lakewood, CO 80226

                                                     Attorney for Plaintiffs




                                             4
     Case 3:16-md-02741-VC Document 4455 Filed 07/03/19 Page 5 of 5



                              CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on this 3rd day of July 2019, a copy of the foregoing was

filed with the Clerk of the Court through the CM/ECF system which sent notice of the

filing to all appearing parties of record.



                                                   /s/ Brian L. Stekloff___________




                                             5
